         Case 1:20-cr-00080-SPW Document 82 Filed 08/26/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


  UNITED STATES OF AMERICA,                CR 20-80-BLG-SPW


                         Plaintiff,        ORDER GRANTING
                                           MOTION TO QUASH WARRANT
            vs.



  KRISTIN ALISE SMITH,

                         Defendant.


      The United States has moved to quash a warrant issued for the defendant's

arrest on August 20,2021.(Doc. 81). The motion is supported by an email from

the United States Bureau of Prisons and the United States Marshals Service


confirming that the defendant has self-surrendered to the BOP at her assigned

facility in Waseca to serve her custodial sentence.(Doc. 81-1). Good cause

appearing to quash the warrant,

      IT IS PiEREBY ORDERED that the warrant for defendant's arrest issued on


August 20, 2021 is QUASHED.
Case 1:20-cr-00080-SPW Document 82 Filed 08/26/21 Page 2 of 2
